Citation Nr: 0623328	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus. 

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970; his service included a one year tour in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In August 2005, the veteran testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
incorporated into the record.


FINDINGS OF FACT

1.  For the entire rating period at issue beginning June 20, 
2003, the veteran's service-connected PTSD has been 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  For the entire rating period at issue beginning June 20, 
2003, the veteran's service-connected bilateral tinnitus has 
been assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  

3.  For the entire rating period at issue beginning June 20, 
2003, the veteran has had bilateral hearing loss manifested 
by no greater than level II hearing acuity in the right ear 
and level II hearing acuity in the left ear.

4.  With regard to the veteran's service-connected PTSD, 
tinnitus and hearing loss disability, factors warranting 
extraschedular consideration are not shown.
CONCLUSIONS OF LAW

1.  From June 20, 2003, the criteria for entitlement to an 
evaluation in excess of 30 percent for the veteran's PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  From June 20, 2003, the criteria for an evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).

3.  From June 20, 2003, the criteria for a compensable 
schedular evaluation for bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005). In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the RO provided VCAA notice to the 
veteran on the underlying issues of service connection in a 
letter dated in June 2003, which was prior to the November 
2003 rating decision on appeal.  The June 2003 letter 
explained the evidence necessary to substantiate the service 
connection claims, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  Although the June 2003 letter did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

While the veteran was not provided with notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2004 
statement of the case (SOC) provided the veteran with notice 
of the criteria for PTSD, tinnitus and hearing loss 
disability, and readjudicated the matters.  See 38 U.S.C.A. 
§ 7105.  

The veteran has had ample opportunity to respond/supplement 
the record.  He does not allege that notice in this case was 
less than adequate.  Since the issues in this case 
(entitlement to higher initial ratings) are downstream issues 
from that of service connection (for which the VCAA letter 
was duly sent in June 2003), another VCAA notice letter is 
not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
attended via video conference in August 2005.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  In fact, the veteran indicated in a July 2003 
statement that he had no additional evidence to submit and 
asked that VA proceed with his claim without further delay.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

In March 2003, the veteran underwent a psychological 
evaluation at VA's referral.  On examination he was found to 
be well groomed and appropriately attired.  He was 
cooperative and appeared at all times to be candid and open.  
He was tearful at times when discussing war trauma.  He 
denied homicidal or suicidal ideation.  His long-term and 
short-term memories appeared good.  He denied hallucinations, 
delusions and paranoid ideation.  He reported sleep insomnia 
and combat-related nightmares.  He said the only time he gets 
depressed is when he thinks about Vietnam, and he admitted to 
having survivor guilt.  He was diagnosed as having PTSD and 
was assigned a global assessment of functioning (GAF) score 
of 70.  Pharmacological treatment was recommended.

VA outpatient records show that VA medical personnel made a 
visit to the veteran's home in May 2003 because of several 
cancelled appointments and bad weather.  During the visit the 
veteran reported that he was becoming more stressed even 
though he had had PTSD symptoms for many years.  He reported 
having nightmares of Vietnam, some night sweats, and striking 
out at his wife at night in his sleep.  He also reported 
difficulty going to stores or restaurants and admitted to 
having to sit with his back to the wall if he does go out.  
He said he experiences rage which comes on suddenly, and 
sleeps about two hours a night.  He noted that he is not 
presently on medication.  He also noted that he is twice 
divorced and presently lives with a significant other.  He 
said he abused alcohol in 1992 and has had suicidal ideation 
in the past.  He has three children whom he does not live 
with and maintains contact with one of them.  He denied ever 
being hospitalized.  As far as employment, the veteran has a 
shop on the grounds of his house where he fixes cars.  The 
examiner assessed the veteran as having symptoms of long 
standing PTSD.  He also noted that the veteran seemed to 
order his life to avoid situations where his rage may occur, 
and the veteran had a supportive significant other.  He also 
noted that the veteran appeared to be having increased stress 
at that time.

During a June 2003 VA outpatient clinic visit, the veteran 
reported that his hearing loss and PTSD symptoms had 
increased.  

In June 2003, the veteran filed a claim for service 
connection for PTSD, hearing loss disability and tinnitus.  

The RO received a statement in June 2003 from the veteran's 
fiancé explaining that she and the veteran had been living 
together for close to 20 years and had been engaged for 10 
years.  She reported that he can be very quick-tempered and 
is easily set off by little things.  She also reported that 
he avoids certain people and smells that remind him of 
Vietnam.  She also said that he has a few friends, but is 
pretty much a loner.

During an October 2003 VA ear, nose and throat examination, 
the veteran reported mild hearing loss and a high pitched 
ringing in his ears which becomes more noticeable when it is 
quiet.  He denied any present or past treatment for ear 
conditions.  Examination of the ears revealed no deformity of 
the auricles and the external canals were clear without 
scarring of the tympanic membranes.  The tympanic membranes 
moved normally and there did not appear to be any obvious 
infection in the middle ear.  The veteran did not complain of 
true vertigo.  He was diagnosed as having tinnitus.  

On the authorized VA audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
75
85
LEFT
5
5
15
75
75

The above findings show an average puretone threshold of 48 
decibels in the right ear and 42 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and 86 percent in the left ear.  The 
veteran was diagnosed as having severe sensorineural hearing 
loss in both ears at 3000 and 4000 Hertz.  He was also 
diagnosed as having periodic tinnitus in both ears.  

Also in October 2003 the veteran underwent a VA PTSD 
examination where he complained of worsening nightmares of 
Vietnam since he stopped drinking a few years earlier.  He 
denied past psychiatric treatment, both inpatient and 
outpatient.  He also denied taking any psychotropic 
medication.  He said he drove Boston whaler boats in service 
and these boats supported infantry.  His reported stressors 
included a friend falling overboard and drowning.  The 
veteran said he currently lives with his girlfriend of 20 
years and his children are grown up.  He reportedly works as 
a mechanic for his own garage full time.  The examiner noted 
that the veteran takes off very few days from work for any 
reason.  

On examination the veteran was oriented times three.  He had 
difficulty with concentration, but had no delusions or 
psychotic symptoms.  He had occasional flashbacks.  His eye 
contact was poor.  He spoke rapidly at times during the 
interview and slowly at times.  He became emotionally labile 
when talking of his fellow serviceman who drowned.  His mood 
was depressed and he reported sleeping difficulty.  He did 
not report panic attacks.  His recent memory was diminished.  
He had no obsessions or compulsions.  His personal hygiene 
was adequate.  He denied suicidal or homicidal ideation.  He 
was diagnosed as having PTSD and alcohol dependence, in 
remission.  He was assigned a GAF of 60.  The examiner 
commented that the veteran worked full time, had difficulty 
adapting to stress, was socially withdrawn, and had moderate 
impairment of his industrial capacity and social function.  

In January 2004, the veteran met with a VA social worker and 
reported that he continued to try to manage his stress, but 
sometimes found it very difficult.  He also reported that he 
continued to work in his own auto repair shop.  He said he 
sometimes had a difficult time with his anger, and struggled 
to maintain control with his customers.  He added that he 
knows that if and when he is no longer able to do this, he 
will have to give up the business. 

In the March 2004 notice of disagreement, the veteran 
asserted that there was a lack of understanding on VA's part 
regarding the severity of his inservice stressors and how 
they affect him presently.  He said he does not feel as 
though the "interview" got to the essence of what he is 
presently going through.  He said most recently he was having 
recurring nightmares (in service) of an incident when he was 
alone in a boat and thought "[he] was done."  He added that 
neither a 30 percent rating nor 70 percent rating would cover 
this disability.  With respect to his hearing loss, the 
veteran said that this was starting to affect his work in two 
ways.  First, he said that he was having difficulty 
understanding what his customers were saying and, second, he 
is unable to hear the sounds of the engines he works on.  

In the substantive appeal dated in July 2004, the veteran 
said that the statement of the case did not reflect the 
emotional turmoil, degree of isolation, and his inability to 
function without using enormous energy to try to maintain 
control.  He said the 30 percent rating does not reflect the 
"state of my life."

The veteran testified during an August 2005 video conference 
hearing that he works by himself as an automobile mechanic.  
He said he does not have problems with his customers for the 
most part, but that his workload causes him stress.  He said 
the stress was to the point that any little thing at home can 
cause him to fly off the handle.  He added that he sleeps 
just two to three hours a night.  He reported that he isn't 
taking any medication because he is always using equipment at 
work and he is not presently under treatment for his PTSD.  
In regard to tinnitus, the veteran said that he has a 
constant ringing in his ears that is sometimes "more than 
others."  He said the ringing affects his hearing.  In this 
respect, the veteran said that he has problems talking to 
people on the phone and with background noise.  He said he 
does not wear a hearing aid, but that at one point aids were 
going to be recommended.  

III.  Analysis

The veteran asserts that the severity of his service-
connected PTSD, tinnitus and bilateral hearing loss 
disability warrant higher initial ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment social, occupational, 
or school functioning (no friends, unable to keep a job); a 
GAF between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

While it is clear from the record that the veteran suffers 
from PTSD symptoms, his symptoms do not meet the criteria for 
a higher than a 30 percent rating at any time since June 20, 
2003.  In this regard, the veteran's predominant symptoms 
include sleep impairment with combat-related nightmares, rage 
that comes on suddenly, and a depressed mood when thinking of 
Vietnam.     

Notwithstanding the symptoms noted above, the veteran has not 
been shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Rather, he did not report panic attacks during the October 
2003 VA examination, and had no delusions or psychotic 
symptoms upon examination.  During the March 2003 
psychological evaluation, he was noted to be cooperative, 
candid, open, and oriented times three.  Other findings show 
that he denied suicidal or homicidal ideation (during the 
March and October 2003 examinations), and denied having any 
obsessions or compulsions (during the October 2003 VA 
examination).  

As for social relationships, the evidence shows that the 
veteran has been twice divorced, but has also maintained a 
20+ year relationship with his live-in girlfriend.  Although 
his girlfriend described him as a loner and said he prefers 
to spend his time alone, she also noted that he has a few 
friends.  Occupationally, the veteran works full time as a 
self-employed mechanic and was noted by the October 2003 
examiner to take very little time off from work for any 
reason.  While there is no disputing that the veteran's PTSD 
symptoms affect his work by requiring that he maintain 
control over his anger when dealing with customers, the 
evidence shows that he has thus far been able to accomplish 
this.  

Although the veteran's psychiatric symptomatology during the 
October 2003 VA PTSD examination suggest some worsening 
compared to the March 2003 psychological examination, such as 
diminished recent memory in October 2003 compared to good 
long-term and short-term memory in March 2003, rapid and slow 
speech in October 2003, and a GAF of 60 in October 2003 
compared to a GAF of 70 in March 2003, his overall disability 
picture still does not approximate more than a 30 percent 
evaluation at any stage during the rating period.  

As is noted above, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Thus, the veteran's assessed GAF scores of 70 
(in March 2003) and 60 (in October 2003) are indicative of no 
more than moderate symptoms.  This is consistent with the 
October 2003 examiner's opinion that the veteran's PTSD was 
moderate in severity.  In addition, the record shows that the 
veteran has not sought psychiatric treatment for his PTSD and 
is not taking psychotropic medication.

In denying an initial rating greater than 30 percent for the 
veteran's PTSD, the Board has considered the concept of 
"staged" ratings pursuant to Fenderson, supra, but a review 
of the record shows no distinctive periods for which the 
required schedular criteria was met for a higher rating for 
this disability.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim, and it 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b).

B.  Tinnitus

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the claim for increase was filed after 
that date) recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260 (2005).  

The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Hearing Loss Disability

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2005).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2005).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2005).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2005).

VA contract audiology examination findings in October 2003 
reveal that the average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 hertz was 48 decibels in the right ear and 
42 decibels in the left ear.  Speech recognition ability was 
86 percent in the right ear and 86 percent in the left ear.  
These audiological findings correspond to a level II hearing 
in the right ear and level II hearing in the left ear.  
38 C.F.R. § 4.85, Table VI (2005).  Under Table VII, a 
designation of level II hearing in the right ear and level II 
hearing in the left ear yields a noncompensable evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

Consideration has been given to 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the October 2003 examination findings.  
Pure tone threshold levels were neither 55 decibels or higher 
at each of the four frequencies, i.e., at 1000, 2000, 3000 
and 4000 hertz, nor were they 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2000 hertz.  See 38 C.F.R. 
§ 4.86(a) & (b).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  
Consequently, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results 
of the audiology studies of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In making this determination, the Board took into 
consideration the concept of "staged" ratings pursuant to 
Fenderson, supra, but a review of the record shows no 
distinctive periods for which the required schedular criteria 
was met for a higher rating for this disability.  Thus, the 
Board concludes that the preponderance of the evidence is 
against this claim, and it must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107(b).

D.  Extraschedular Consideration

Consideration has also been given to whether the veteran is 
entitled to an extraschedular rating for his service-
connected hearing loss disability, tinnitus, and/or PTSD 
pursuant to 38 C.F.R. § 3.321(b)(1).  However, the record 
does not demonstrate that any of these disabilities have 
resulted in frequent periods of hospitalization.  As is noted 
above, the veteran is not currently under any treatment for 
these disabilities, nor did he ever receive treatment.  In 
fact, he specifically denied receiving inpatient or 
outpatient treatment during the October 2003 VA PTSD 
examination.  The Board acknowledges the veteran's 
contentions that his hearing problems, including his 
tinnitus, make work difficult because of problems hearing his 
customers and hearing the car engines that he works on.  He 
also reported during a January 2004 visit with a VA social 
worker that he struggles to maintain control with his 
customers due to anger issues.  Nevertheless, nothing 
indicates that any of these service-connected disabilities 
have resulted in frequent absences from employment, 
reprimands, significant loss of income, etc.  As was 
previously noted, the VA examiner from the October 2003 PTSD 
examination reported that the veteran works full time as a 
mechanic at his own garage and takes off very few days from 
work for any reason.  Accordingly, these disabilities do not 
rise to the level of marked interference with employment.  
Therefore, the Board concludes that none of these 
disabilities present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards. Consequently, 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


